Citation Nr: 1416470	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-29 871	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 2002, for the grant of service connection for coronary artery disease and status coronary artery bypass grafting (coronary artery disease) for the purpose of retroactive benefits with a 60 percent evaluation.

2.  Entitlement to an effective date earlier than August 13, 2002, for the grant of service connection for residual sternotomy chest and saphenous vein harvesting site scars (scars) with a 0 percent evaluation.

3.  Entitlement to an effective date earlier than August 13, 2002, for the grant of a total rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than August 13, 2002, for the grant of eligibility to Dependents Educational Assistance under 38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1970, from July 1972 to June 1974, and from July 1974 to July 1983, to include service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.

In a March 2009 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, granted service connection for coronary artery disease and status coronary artery bypass grafting (coronary artery disease), evaluated as 60 percent disabling; residual sternotomy chest and saphenous vein harvesting site, evaluated as noncompensable; TDIU and Chapter 35 education benefits.  These grants were made effective July 18, 2008.

In June 2011, the RO reviewed its previous rating and established an effective date of August 13, 2002 for the benefits granted in its March 2009 rating decision.  This was essentially a recognition of clear and unmistakable error in its previous decision.  The current appeal arises from the Veteran's disagreement with effective dates announced in the June 2011 decision.

In January 2014, the Veteran and his daughter testified at a hearing before the undersigned.  A transcript has been associated with the electronic claims files.  

The Board notes that, after the most recent supplemental statement of the case, the Veteran submitted additional medical evidence without a waiver of initial RO consideration.  As such evidence is not relevant to the claims for an earlier effective date; however, no remand for initial RO consideration is required.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for a heart condition in June 1984; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance; the decision became final.

2.  An application to reopen the claim of entitlement to service connection for a heart condition was not received by VA prior to April 5, 2001. 

3.  In no decision issued from September 25, 1985, to April 5, 2001, did VA deny compensation for a heart condition, to include coronary artery disease.

4.  VA did not receive a claim for TDIU prior to April 5, 2001, and prior to that date service connection was only in effect for residuals of malaria and a herniorrhaphy scar, each evaluated as noncompensable. 



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 5, 2001, for the grant of service connection for coronary artery disease are not met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2013).

2.  The criteria for an effective date prior to April 5, 2001, for the grant of service connection for residual sternotomy chest and saphenous vein harvesting site scars, are not met. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816.

3.  The criteria for an earlier effective date than April 5, 2001, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(q), 3.31, 3.105(a), 3.151(a), 3.400, 4.16 (2013).

4.  The criteria for an earlier effective date than April 5, 2001, for the grant of DEA benefits have not been met. 38 U.S.C.A. §§ 1310, 3500, 3501, 3510, 3512, 5101(a), 5110, 5111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(q), 3.31, 3.105(a), 3.151(a), 3.312, 3.807, 3.400, 4.16, 21.3020, 21.3021 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The effective date appeals are "downstream" elements of the RO's grant of claims in the currently appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required.  Hartman v. Nicholson, 483 F.3d. 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The outcome in this appeal turns on the dates of the Veteran's claims.  A medical opinion or examination is not required to decide this question.  There is no reported additional evidence that could show an earlier date of claim.  Hence there is no further assistance that would be reasonably likely to aid the Veteran in substantiating his appeals.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curium).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate entitlement to earlier effective dates.  The undersigned explained the need for evidence of earlier claims and the Veteran and his daughter were questioned with regard to the existence of such evidence.  The Board's discussion complied with its Bryant duties.

II.  Earlier effective date for grant of service connection for coronary artery disease and residual sternotomy chest and saphenous vein harvesting site scars.

The Veteran contends that he should be awarded an earlier effective date because he had a heart condition dating from service and was found to have coronary artery disease and underwent coronary artery bypass grafting (CABG) in July 1991. 

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. §5110; 38 C.F.R. §3.400.  

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. §5110; 38 C.F.R. §3.400(o)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199   (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157. 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816  sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation). For purposes of this section, a Nehmer class member includes a Vietnam Veteran who has a covered herbicide disease. 

Pursuant to 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.
38 C.F.R. § 3.816. 

Coronary artery (or ischemic heart) disease was added to the list of diseases subject to presumptive service connection, effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

As coronary artery disease is a covered herbicide disease, the Veteran is considered a Nehmer class member. See 38 C.F.R. §3.816(b)(1)(2).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R. §3.816 is not available to the Veteran.  The record reflects no claim for disability compensation for any such disease either denied by VA between September 25, 1985 and May 3, 1989, pending before VA on May 3, 1989, or received by VA between that date and the current effective date of August 13, 2002.  In this regard, the Board notes that the current effective date is earlier than the effective date of the statute or regulation establishing a presumption of service connection for coronary artery disease (i.e. Aug. 31, 2010). 

The Veteran was denied service connection for a heart condition in June 1984 but did not appeal that decision; it then became final.  No evidence or communication was received from the Veteran between June 1984 and at least February 1999.  The VBMS record indicates that Social Security records were received in February 1999; but this notation is obviously incorrect because portions of these records are dated as late as April 5, 2001.

The claims files do not contain any indication as to why, or by whom, the records were submitted.

The claims files do not include the August 13, 2002, claim and the RO indicated that it had lost this document.

There are statements associated with the claims file later than August 2002 in which the Veteran contends that he submitted a claim as early as August 2001.  The Veteran was sent a letter dated in June 2003 indicating that a review of the claims file disclosed that the application for VA benefits, that was originally received August 13, 2002, was not available at that time. The Veteran was then requested to complete an application form attached.

The Board has analyzed the record between September 25, 1985, and April 5, 2001, to determine whether or there are any rating decisions that include denials of a disease that may reasonably be construed as coronary artery disease or a heart condition.  As there are no rating decisions of record in this time frame, the question is answered in the negative.  Although the records from SSA show treatment for cardiac disease as early as 1990 these reports were not submitted to VA prior to receipt of the SSA records; and there was no communication from the Veteran between 1984 and receipt of the SSA records; let alone a communication that could be construed as a claim.  The Veteran has not pointed to any earlier document or communication that could be construed as a claim.

Questions remain as to when the SSA records were received by VA and why they were submitted.  The Veteran's statements suggest that he submitted them in an effort to reopen his claim.  The dates of the records are consistent with his contention that he submitted a claim in August 2001.  The precise date of receipt cannot be discerned from the claims file.  Resolving reasonable doubt in the Veteran's favor, the Board deems that they were received on April 5, 2001, the most recent date in the submitted records.  Given the Veteran statements and testimony they are also deemed an application to reopen the claim for service connection for heart disease.

The Board has also analyzed the record in regard to 38 C.F.R. § 3.816(c)(2)(i) to determine whether or not any submissions filed by the Veteran in connection with a claim pending before VA on May 3, 1989 or received by VA between that date and April 5, 2001; may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  However, the record contains no such application, statement, or submission.  Thus, the provisions of 38 C.F.R. §3.816 are inapplicable in this case. 

The Board has considered whether any evidence of record prior to April 5, 2001, could serve as an informal claim that would entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for a heart condition, to include coronary artery disease.  However, no document submitted to VA prior to April 5, 2001 indicates intent to pursue a claim of entitlement to service connection for coronary artery disease or related scars.  

Although, under 38 C.F.R. §3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable; the date of receipt of non-VA records would be the date they were actually received by.  The 1984 denial was based on the absence of a current disability, but the records showing a current disability were not received until the Veteran submitted the SSA records.  That date is deemed to be April 5, 2001.  For this reason, the Veteran's clinical records that document a diagnosis of coronary artery disease prior to April 5, 2001, do not provide a basis for an earlier effective date. 

Based on the foregoing, the appeal for an earlier effective date than August 13, 2002, for coronary artery disease and residual sternotomy chest and saphenous vein harvesting site scars must be denied as a matter of law.  Sabonis, supra.

III.  Earlier effective date for TDIU and DEA.

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).

A Veteran may be awarded a TDIU rating upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 38 C.F.R. §3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination. In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim. Id. 

In this case, the Veteran has testified, and the Veteran's Social Security Administration disability records indicate, that he became unemployed in February 1999 when his employer put him on total disability.  In connection with his claim, the Veteran submitted Social Security Administration disability records dating prior to August 2002.  

The Board observes initially that it is not bound by any determination by SSA, including the date that the Veteran's disability allegedly began, the date that he allegedly became too disabled to work, or the date that he allegedly became totally disabled.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The Board also observes that the Veteran's SSA records consist largely of his VA outpatient treatment records and examination reports.

The Board also observes in this regard that the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits.  Rather, a request for TDIU involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In Comer v. Peake, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  See Comer, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a TDIU rating as part of an initial claim for benefits either when the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.  

In this case, the Veteran was awarded an effective date of August 13, 2002, for TDIU and DEA; the effective date of the grant of entitlement to service connection for coronary artery disease and related scars.  The Board has granted an effective date of April 5, 2001 for service connection and the associated ratings.  It follows that the grants of TDIU and Chapter 35 benefits should also be effective as of that date.

The Veteran's service-connected disabilities prior to April 5, 2001, were evaluated as noncompensable based on service connection for malaria, (0 percent), residuals pilonidal cystectomy, (0 percent), and scar, residual of right herniorrhaphy.  As such, the Veteran did not meet the numerical requirements for a TDIU prior to August 13, 2002.  

However, as noted above, when a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b) where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  As such, the evidence mush show that the service-connected disabilities prior to April 5, 2001, malaria, residuals pilonidal cystectomy, and herniorrhaphy scar prevented substantially gainful employment and that there was a claim or unemployability due to these disabilities was shown within one year of the April 2001 claim.  

In this regard, SSA records indicate that the Veteran became unemployed in February 1999.  The SSA documents indicate; however, that the disability benefits awarded were based primarily on coronary artery disease, abdominal aortic aneurysm, and peripheral vascular disease; rather than the then service connected disabilities.  This is consistent with the hearing testimony and contentions.

In addition, a review of the filings of record prior to April 5, 2001, does not indicate that the Veteran filed a claim for TDIU.  No statements received at VA prior to August 2002 indicate a desire to claim TDIU or DEA benefits.

In reaching these decisions, the Board has resolved reasonable doubt in the Veteran's favor. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).







							(CONTINUED ON NEXT PAGE)
ORDER

An effective date of April 5, 2001, for the grant of service connection for coronary artery disease and status coronary artery bypass grafting (coronary artery disease) for the purpose of retroactive benefits with a 60 percent evaluation is granted

An effective date of April 5, 2001, for the grant of service connection for residual sternotomy chest and saphenous vein harvesting site scars (scars) with a 0 percent evaluation is granted.

An effective date of April 5, 2001, for the grant of TDIU is granted.

An effective date of April 5, 2001, for eligibility for Dependents Educational Assistance under 38 U.S.C.A. Chapter 35 is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


